The plaintiff in attachment represented to the court that the original of his declaration in attachment against Crawford was lost, and moved for an order establishing an alleged copy of the same. Baker, the security on the replevy bond in the attachment proceeding, objected on the ground that there was never any original declaration in attachment filed according to law. Issue was joined, evidence was heard, and the case was submitted to a jury who found in favor of the movant; whereupon it was ordered that the copy set up be established in lieu of the original and that the cause proceed accordingly. Baker assigns as error that the court refused to allow him and another witness to testify, that when each of them went to the office of the clerk of the superior court to ascertain whether a declaration in attachment had been filed, the then clerk (one Word, now deceased) told each of them, during the times • it was being searched for, “that no declaration had ever been filed” in the attachment case. The objection to this testimony was that it was hearsay.